DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections
Claim 10 is objected to because of the following informalities: 
Line 5: “”plurality of plurality of” appears instead of “plurality of”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (US 6,590,831) in view of Blacquier et al. (“Robotization in Seismic Acquisition,” 2013). 
As to claim 1, Bennett teaches a system (Abstract), comprising: 
a plurality of unmanned tow vessels positioned in a crossline direction to form a survey spread, wherein the plurality of unmanned tow vessels are configured to traverse a sail path while towing one or more streamers and a set of source elements (FIG. 1; col. 2, lines 12-15, sail paths; col. 5, line 32 to col. 6, line 3; col. 9, lines 3-21). 
However, Bennett does not teach the set of source elements including: a subset of high-frequency source elements towed at a first source density relative to a width of the survey spread; a subset of mid-frequency source elements towed at a second source density relative to the width of the survey spread; and a subset of low-frequency source elements towed at a third source density relative to the width of the survey spread, wherein the third source density is lower than at least one of the first source density or the second source density.  Blacquier teaches low, mid, and high frequency sources with different source densities, in particular, low frequency sources having a greater distance between them than the high frequency sources (second page, first column, last five lines of first paragraph; second page, first column, sixth to tenth lines of second paragraph), and therefore suggests the set of source elements including: a subset of high-frequency source elements towed at a first source density relative to a width of the survey spread; a subset of mid-frequency source elements towed at a second source density relative to the width of the survey spread; and a subset of low-
As to claim 4, Bennett as modified by Blacquier teaches the system of claim 1 as discussed above.  However, Bennett does not teach a survey vessel configured to tow one or more low-frequency signal sources.  Blacquier teaches a survey vessel configured to tow one or more low-frequency signal sources (second page, first column, last five lines of first paragraph; second page, first column, FIG. 2 including its caption; second page, first column, sixth to tenth lines of second paragraph).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Bennett as modified by Blacquier, in combination with a survey vessel configured to tow one or more low-frequency signal sources as taught by Blacquier, since such combination provides a wider array of options in design of the survey utilizing unmanned vessels. 
As to claim 5, Bennett further teaches that each of the plurality of unmanned tow vessels is configured to tow at least one streamer (col. 5, lines 41-43). 
As to claim 6, Bennett further teaches that a first unmanned tow vessel, of the plurality of unmanned tow vessels, is configured to tow at least one streamer and at least one of the set of source elements (col. 5, lines 57-64). 
As to claim 7, Bennett further teaches that a distribution of the set of source elements is asymmetric relative to a centerline of the survey spread (col. 5, line 67 to col. 6, line 3). 
As to claim 8, Bennett further teaches that current, wind, and wave action can deflect streamer cables from their intended paths (col. 2, lines 12-15), and also teaches a best path prediction process, and maneuvering the vessels to attain optimal geometry (col. 9, lines 3-20), and therefore suggests that the plurality of unmanned tow vessels are further configured to adjust a lateral spacing between one or more of the plurality of unmanned tow vessels while traversing the sail path. 
As to claim 10, Bennett teaches a system (Abstract), comprising: 
a plurality of unmanned tow vessels distributed in a crossline direction to form a survey spread; wherein the plurality of unmanned tow vessels are configured to traverse a sail path along a body of water while towing a plurality of streamers and a plurality of plurality of source elements; and wherein the plurality of unmanned tow vessels are further configured to actuate one or more of the plurality of source elements and collect data via one or more of the plurality of streamers while traversing the sail path (FIG. 1; col. 2, lines 12-15, sail paths; col. 4, lines 8-13; col. 5, line 32 to col. 6, line 3; col. 9, lines 3-21). 
However, Bennett does not teach the plurality of source elements that includes one or more low-frequency source elements and one or more high-frequency source elements, wherein a number of low-frequency source elements towed by the plurality of unmanned tow vessels is different than a number of high-frequency source elements towed by the plurality of unmanned tow vessels.  Blacquier teaches low, mid, and high frequency sources with different source densities, in particular, low frequency sources having a greater distance between them than the high frequency sources (second page, first column, last five lines of first paragraph; second page, first column, sixth to tenth lines of second paragraph), and therefore suggests the plurality of source elements that includes one or more low-frequency source elements and one or more high-frequency source elements, wherein a number of low-frequency source elements towed by the plurality of unmanned tow vessels is different than a number of high-frequency source elements towed by the plurality of unmanned tow vessels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a system, comprising: a plurality of unmanned tow vessels distributed in a crossline direction to form a survey spread; wherein the plurality of unmanned tow vessels are configured to traverse a sail path along a body of water while towing a plurality of streamers and a plurality of plurality of source elements; and wherein the plurality of unmanned tow vessels are further configured to actuate one or more of the plurality of source elements and collect data via one or more of the plurality of streamers while traversing the sail path as taught by Bennett, in combination with the plurality of source elements that includes one or more low-frequency source elements and one or more high-frequency source elements, wherein a number of low-frequency source elements towed by the plurality of unmanned tow vessels is different than a number of high-frequency source elements towed by the plurality of unmanned tow vessels as suggested by Blacquier, since such combination manages acquisition costs since low frequency sources accomplish acceptable resolution with lower density than needed for high frequency sources. 
As to claim 11, Bennett further teaches that a first unmanned tow vessel, of the plurality of unmanned tow vessels, is configured to tow only one or more source elements (FIG. 1; col. 5, lines 59-64). 
As to claim 12, Bennett further teaches that a first unmanned tow vessel, of the plurality of unmanned tow vessels, is configured to tow only one or more streamers (FIG. 1; col. 5, lines 59-64). 
As to claim 13, Bennett further teaches that a distribution of the plurality of source elements is asymmetric relative to a centerline of the survey spread (col. 5, line 67 to col. 6, line 3). 
As to claim 14, Bennett further teaches that a distribution of both the plurality of streamers and the plurality of source elements is asymmetric relative to a centerline of the survey spread (FIG. 1; no line is symmetric with respect to the seven streamers; a line symmetric with respect to the two sources is not symmetric with respect to the spread). 
As to claim 15, Bennett further teaches that a first lateral spacing between first and second unmanned tow vessels is greater than a second lateral spacing between a third and a fourth unmanned tow vessels (FIG. 1; first and second tow vessels are 30 at top of figure and 30 just below; third and fourth are the last 30 and next to last 30 at the bottom of the figure). 
As to claim 16, Bennett further teaches that current, wind, and wave action can deflect streamer cables from their intended paths (col. 2, lines 12-15), and also teaches a best path prediction process, and maneuvering the vessels to attain optimal geometry (col. 9, lines 3-20), and therefore suggests that the plurality of unmanned tow vessels are further configured to adjust a lateral spacing between one or more of the plurality of unmanned tow vessels while traversing the sail path. 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Blacquier, and further in view of Dellinger et al. (US 2012/0155217). 
As to claim 2, Bennett as modified by Blacquier teaches the system of claim 1 as discussed above.  However, Bennett does not teach that the second source density is lower than the first source density.  Dellinger teaches that it is known to tailor source density to an emitted frequency range (FIG. 1; paragraph [0077], third sentence; although the paragraph appears to focus on land seismic, it does not explicitly exclude marine seismic, and moreover, FIG. 1 suggests the focus of Dellinger is on marine seismic; moreover, as pointed out by Blacquier (first page), seismic prospecting is a mature enough technology that long-term operation of Moore’s Law can be seen), and therefore suggests that the second source density is lower than the first source density.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Bennett as modified by Blacquier, in combination with the second source density being lower than the first source density as suggested by Dellinger, since such combination merely optimizes survey practice according to known techniques in this art. 
As to claim 3, Bennett as modified by Blacquier teaches the system of claim 1 as discussed above.  However, Bennett does not teach that the third source density is lower than both the first source density and the second source density.  Dellinger teaches that it is known to tailor source density to an emitted frequency range (FIG. 1; paragraph [0077], third sentence; although the paragraph appears to focus on land seismic, it does not explicitly exclude marine seismic, and moreover, FIG. 1 suggests the focus of Dellinger is on marine seismic; moreover, as pointed out by Blacquier (first page), seismic prospecting is a mature enough technology that long-term operation of Moore’s Law can be seen), and therefore suggests that the third source density is lower than both the first source density and the second source density.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Bennett as modified by Blacquier, in combination with the third source density being lower than both the first source density and the second source density as suggested by Dellinger, since such combination merely optimizes survey practice according to known techniques in this art. 

Claims 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Blacquier, and further in view of Tonchia (US 2016/0131785). 
As to claim 9, Bennett as modified by Blacquier teaches the system of claim 1 as discussed above.  However, Bennett does not teach a different plurality of unmanned tow vessels distributed in a crossline direction to form a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse the sail path at a particular distance in an inline direction behind the plurality of unmanned tow vessels while towing one or more streamers and one or more source elements.  Tonchia teaches a second survey spread following a first survey spread along the same sail path (FIG. 7), and therefore suggests a different plurality of unmanned tow vessels distributed in a crossline direction to form a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse the sail path at a particular distance in an inline direction behind the plurality of unmanned tow vessels while towing one or more streamers and one or more source elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 1 as taught by Bennett as modified by Blacquier, in combination with a different plurality of unmanned tow vessels distributed in a crossline direction to form a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse the sail path at a particular distance in an inline direction behind the plurality of unmanned tow vessels while towing one or more streamers and one or more source elements as suggested by Tonchia, since such combination since such combination gains both the advantages of using autonomous tow vessels, and the advantage of a second survey following a first survey spread along the same sail path. 
As to claim 17, Bennett as modified by Blacquier teaches the system of claim 10 as discussed above.  However, Bennett does not teach a different plurality of unmanned tow vessels distributed in a crossline direction to form a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse the sail path at a particular distance in an inline direction behind the plurality of unmanned tow vessels while towing one or more streamers and one or more source elements.  Tonchia teaches a second survey spread following a first survey spread along the same sail path (FIG. 7), and therefore suggests a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse the sail path at a particular distance in an inline direction behind the plurality of unmanned tow vessels while towing one or more streamers and one or more source elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 10 as taught by Bennett as modified by Blacquier, in combination with a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse the sail path at a particular distance in an inline direction behind the plurality of unmanned tow vessels while towing one or more streamers and one or more source element as suggested by Tonchia, since such combination gains both the advantages of using autonomous tow vessels, and the advantage of a second survey following a first survey spread along the same sail path.
As to claim 18, Bennett as modified by Blacquier teaches the system of claim 10 as discussed above.  However, Bennett does not teach a different plurality of unmanned tow vessels distributed in a crossline direction to form a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse a different sail path while towing one or more source elements, wherein the different sail path is positioned at a particular distance in a crossline direction relative to the survey spread.  Tonchia teaches a second survey spread following a first survey spread along a sail path offset crossline from the first sail path (FIG. 6), and therefore suggests a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse a different sail path while towing one or more source elements, wherein the different sail path is positioned at a particular distance in a crossline direction relative to the survey spread.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 10 as taught by Bennett as modified by Blacquier, in combination with a different survey spread, wherein the different plurality of unmanned tow vessels are configured to traverse a different sail path while towing one or more source elements, wherein the different sail path is positioned at a particular distance in a crossline direction relative to the survey spread as suggested by Tonchia, since such combination gains both the advantages of using autonomous tow vessels, and the advantage of a second survey following a first survey spread along a sail path offset in the crossline direction from the first sail path.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Blacquier, and further in view of Lelaurin et al (WO 2017/153845). 
As to claim 19, Bennett as modified by Blacquier teaches the system of claim 10 as discussed above.  However, Bennett does not teach that a first unmanned tow vessel of the plurality of unmanned tow vessels includes a winch configured to control a position of one or more source elements.  Lelaurin teaches use of unmanned surface vessels in marine seismic prospecting, with a winch being used to adjust position of a source element (Abstract; paragraph [0053]), and therefore suggests that a first unmanned tow vessel of the plurality of unmanned tow vessels includes a winch configured to control a position of one or more source elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 10 as taught by Bennett as modified by Blacquier, in combination with a first unmanned tow vessel of the plurality of unmanned tow vessels including a winch configured to control a position of one or more source elements as suggested by Lelaurin, since such combination better enables managing source position in tow marine seismic using unmanned surface vessels. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Blacquier, and further in view of Austin et al. (US 10,112,686). 
As to claim 20, Bennett as modified by Blacquier teaches the system of claim 10 as discussed above.  However, Bennett does not teach that a first unmanned tow vessel of the plurality of unmanned tow vessels includes a bay configured to receive at least one of the one or more source elements.  Austin teaches unmanned marine vessels that include payloads in compartments for deployment (col. 2, lines 34-41; col. 3, lines 1-3; col. 8, lines 8-9; it is noted that the claim does not recite receipt into the bay of the source after completion of the survey mission, so receipt could be prior to deployment of the unmanned vessel into the water), and therefore suggests that a first unmanned tow vessel of the plurality of unmanned tow vessels includes a bay configured to receive at least one of the one or more source elements.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the system of claim 10 as taught by Bennett as modified by Blacquier, in combination with a first unmanned tow vessel of the plurality of unmanned tow vessels including a bay configured to receive at least one of the one or more source elements as suggested by Austin, since such combination enables protection of the payload (i.e., the source) until actual deployment of the source. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting. The prior art should be considered in its entirety. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645